        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Brock Fredin,

                          Plaintiff,          Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                          Defendant.


  Brock Fredin,

                          Plaintiff,          Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                          Defendant.


                   DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
                       PLAINTIFF’S MOTION FOR SANCTIONS

         Defendants Grace Miller, Catherine Schaefer, and Lindsey Middlecamp

(collectively, the “Defendants”) submit this joint memorandum in opposition to Plaintiff

Brock Fredin’s (“Fredin”) the Motion for Sanctions.

                                       INTRODUCTION

         Fredin’s motion for sanctions claims that Defendants improperly used information

obtained during discovery to cause Fredin to be banned from several online websites. Not

surprisingly, Fredin fails to identify the sites he was banned from, the reasons why he was




4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 2 of 8



banned, when he was banned, the identity of the “third-parties” that contacted him

regarding the ban, or even the purported notice from the website or social app declaring

him banned. Consequently, there is absolutely nothing to substantiate his claim that he was

banned or that Defendants had anything to do with him being banned. There is not enough

detail in his motion for Defendants to even investigate the claim. Fredin contends that he

has “evidence” of Defendants misconduct, but like so many of Fredin’s assertions in these

cases, he does not provide any.

         As detailed in the Declarations of Lindsey Middlecamp, Catherine Schaefer and

Grace Miller, Defendants have not used any information obtained during discovery to

cause Fredin to be “banned” from websites and apps he visits. Even if they had, such

actions would not be prohibited. Defendants are free to block and report Fredin (just like

any other user) to the website/app administrator, and it is the administrator who determines

whether Fredin has violated the site’s terms of use. Fredin’s profiles and the websites/apps

he uses are in the public domain and his use of them is by no means confidential. Fredin is

aware of this, as none of Fredin’s discovery responses were declared confidential, no

portion of his deposition was designated confidential, and not a single document he has

produced has been marked confidential. Declaration of K. Jon Breyer (“Breyer Decl.”) ¶2.

         Having failed to produce any evidence of discovery misconduct, Fredin’s motion

should be denied and Defendants should be compensated by Fredin for having to respond

to such a frivolous motion. See Breyer Decl. ¶ 5.

         Defendants also note that this Court specifically ordered Fredin to file any motion

for sanctions in time to be fully briefed and heard on March 13, 2020. See Doc 111 (18-

                                              2
4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 3 of 8



cv-0466)1. Fredin was fully aware of the arguments he presents here as early as February

7, 2020 (the date he was purportedly banned), leaving more than enough time to comply

with the Court’s Order. Instead, Fredin again ignored an Order from this Court and has

filed this untimely, frivolous motion.

         I.        Fredin’s claims are deliberately vague, unsubstantiated, and false.

         Fredin claims that Defendants caused him to be banned from several internet sites

and/or swiping apps. However, Fredin admittedly cannot rule out the more probable

scenario that he or someone other than the Defendants caused him to be removed from the

sites. As Fredin admits “[m]ost, if not all [of the profiles] were defunct, and had not been

used in years.” Plf’s Brief at 5. He claims to have been contacted by the third-party Internet

domains and was “instructed that he was ‘banned’ from using their services . . .” Id. Fredin

does not provide the names of the Internet domains that contacted him and he did not

provide any of the purported notices or reports he claimed to have received from them.

Instead, Fredin relies on his unfounded suspicions that everything that goes wrong in his

life is somehow traceable back to Defendants. As Fredin states, “Plaintiff believes that

what the third- parties were actually referring to when they alleged that Plaintiff was

‘banned’ is Defendants improper use of discovery in this manner (sic).” Id. In other words,

Fredin has no knowledge as to why he was banned or who may have banned him, he is

merely injecting his own beliefs into “what third parties were actually referring to . . .” Id.




1
 Unless noted, references to document numbers throughout the brief refer to the document
numbers assigned in matter 17-cv-0466.
                                                3
4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 4 of 8



         Throughout Fredin’s brief he claims to have evidence that Defendants “searched,

viewed, and reported Plaintiff’s profiles.” That evidence he claims is attached as Exhibit I

to his February 10, 2020 Declaration. But Exhibit I is nothing more than a screen shot of a

profile from website that Fredin did not disclose in discovery. Breyer Decl. Ex. B,

Response to Interrogatory No. 1. Having failed to identify the site in response to discovery,

he cannot now claim that information he did not provide was misused. Moreover, there is

simply no information in Exhibit I that supports Fredin’s contentions. Exhibit I does not

evidence that anyone “searched, viewed, and reported Plaintiff’s profile.” All that it

evidences is that Fredin visited a site, viewed the user’s profile and took a screenshot it2.

Searching the remainder Fredin’s Declaration does not reveal any exhibit that would

constitute evidence of any misconduct by Defendants. The only purported evidence offered

seems to be Fredin’s own musings.

         To avoid any doubt, Defendants have each provided Declarations stating that none

of them have used any information obtained in discovery for the purpose of “banning”

Plaintiff from any website or app.

         II.       Fredin’s public profiles are not protected under any provision of the
                   Protective Order.

         This Court’s Protective Order directs a party desiring to keep information

confidential to “so designated before the material is disclosed or produced.” To designate

material confidential a party must:



2
  It is curious that Fredin was able to take a screen shot of a profile from a site that he
claims he was banned from using.
                                               4
4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 5 of 8



          (1) “affix a legend indicating the material is “CONFIDENTIAL” to each document
         that contains Protected Material; (2) affix a stamp with “CONFIDENTIAL” on the
         medium on which the electronic data is stored when copies are delivered to a
         Receiving Party; or (3) designate the production as “CONFIDENTIAL” in the
         transmittal cover letter.

Protective Order Section 5.1(a), (17-cv-03058) Doc 107. Fredin did not designate any

discovery responses or documents he produced as “Confidential.” Breyer Decl. ¶2.

Similarly, he failed to designate any portions of his deposition as confidential. Id.,

Protective Order Section 5.1(b). Since none of Fredin’s profiles, usernames, or other

internet related activity have been designated as confidential, such information is not

protected. Furthermore, the Protective Order allows for designating material as confidential

after its initial production and sets forth a process for doing so. The first step of that process

is to promptly notify the receiving party in writing of the error. Fredin did not notify

Defendants in writing of any error in failing to designate items as confidential. Id.

         Fredin produced certain information regarding his online profiles on November 15,

2019, more than five months ago. At no time did he claim that anything he produced was

confidential. Breyer Decl. ¶2. Even according to Fredin’s brief, he was aware by February

7, 2020 that he had not designated any produced material as confidential, as he claims that

is the date he was informed he was banned from certain websites and attributed that ban to

Defendants. Plf’s Brief at 3. Despite this, Fredin has failed to notify Defendants of any

error to designate the material as confidential.

         As noted above, Fredin’s profiles are public and may be viewed by any user of the

website or app. Similarly, the profile’s content, including photos and images of Fredin are

all available for public consumption because Fredin posted them himself, desiring that

                                                5
4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 6 of 8



visitors to his profiles view them. Thus, aside from any information obtained during

discovery, this information is available to every user of every site/app Fredin complains

about. Furthermore, Defendants are free to block and/or report Fredin to the site’s

administrator in accordance with the site’s terms of use. Defendants are further permitted

to take such actions as each have a Harassment Restraining Order (HRO) against Fredin

that prohibits him from having any direct or indirect communications with Defendants.

Defendants may report to the site’s administrator that they do not want to be contacted by

Fredin and that he be “blocked.” However, none of these acts are done with the use of any

information Fredin has provided in discovery. To the contrary, Fredin is continuing to seek

out Defendants online and, when he is successful, Defendants appropriately act to thwart

his efforts.

         III.      Fredin may not relitigate the Court’s previous Orders.

         The remainder of Fredin’s motion attempts to reargue Defendant’s motion to

compel, which the Court granted, and to malign defense counsel by claiming that counsel

has attacked Fredin and his family by submitting as evidence a copy of a website the

Ramsey County District Court determined was created by Fredin, which includes photos

of his mother. Breyer Decl. Ex. A, Ramsey County Order at 8; Doc 105, Ex. B. Because

this Court has already ruled that Fredin did not properly discharge his discovery

obligations, and issued an order supporting its findings, Defendants see no reason to

respond to these tired arguments and incorporate by reference their previous submissions

in support of their motion to compel.



                                               6
4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 7 of 8



         Additionally, the balance of Fredin’s unfounded accusations of misconduct have

already been the subject of an attempted motion to disqualify Defendants’ counsel, which

the Court properly denied. See Fredin v. Miller et al (19-cv-3051), Doc. 83.

         Defendants are tired of expending resources constantly responding to Plaintiff’s

hapless motions, many of which the Court has already ruled upon. The drain on Court

resources dealing with Plaintiff’s mirid of meritless motion practice, and steady flow of

“new” lawsuits realleging the very same claims as previously filed lawsuits, must cease.

Other than motions for summary judgment, all other motion dates in the Court’s Pretrial

Scheduling Order have passed. Defendants respectfully request that the Court summarily

deny any further motion practice by Plaintiff that is not expressly sanctioned by this Court.

         The Court should also recognize that each filing Fredin makes is an attempt to

improperly communicate with Defendants. The filings are not designed for any other

purpose. The Court should not condone the weaponization of its docket.

                                      CONCLUSION

         For the above reasons, Defendants respectfully ask that the Court deny Plaintiff’s

motion, and award Defendants fees and costs associated with defending against this

frivolous motion. Any lesser of sanction would not sufficiently punish and deter the

conduct evidenced here.




                                             7
4827-5890-2971.1
        CASE 0:17-cv-03058-SRN-HB Document 135 Filed 04/30/20 Page 8 of 8


Dated:         April 30, 2020       KUTAK ROCK LLP

                                    By: /s/ K. Jon Breyer
                                    K. Jon Breyer (#302259)
                                    60 South Sixth Street
                                    Suite 3400
                                    Minneapolis, MN 55402
                                    Telephone: (612) 334-5057
                                    jon.breyer@kutakrock.com

                                    BALLARD SPAHR LLP

                                    By: /s/ Adam C. Ballinger
                                    Adam C. Ballinger (#389058)
                                    2000 IDS Center
                                    80 South 8th Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 371-3211
                                    ballingera@ballardspahr.com

                                    Attorneys for Defendants Lindsey
                                    Middlecamp, Grace Elizabeth Miller, and
                                    Catherine Marie Schaefer




                                        8
4827-5890-2971.1
